Citation Nr: 1635933	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-42 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Achilles tendonitis of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1974 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously before the Board and was remanded in July 2014.  

In April 2016, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA), which was received in May 2016.  In June 2016, the Veteran and his representative were provided a copy of the opinion.


FINDING OF FACT

The Veteran's Achilles tendonitis of the right foot was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for Achilles tendonitis of the right foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Board notes that the Veteran's VA treatment records in the claims file currently date back to June 2006.  In the July 2014 decision, the Board remanded the claim, in part, to attempt to obtain VA treatment records for the Veteran prior to 2006.  An August 2014 letter was sent to the Veteran instructing him to submit, or provide authorization for VA to obtain, any outstanding VA or private treatment records.  Correspondence was sent to the VA Health Care System of the Ozarks in September 2014 seeking treatment records for the Veteran from January 1974 to the present.  A second request was sent again in October 2014 requesting the Veteran's records from January 1974 to the present.  A response was received from the VA Health Care System of the Ozarks in the same month indicating that treatment records for the Veteran only dated back to 2006.  Because further efforts to obtain these records would be futile, another remand is not warranted.  See 38 C.F.R. § 3.159(c)(2).  The remand directive was substantially complied with by the RO.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was provided a VA medical examination for his foot in July 2010.  An additional expert medical opinion was obtained in May 2016.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report and opinion when read together are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

III. Analysis

The Veteran is seeking service connection for Achilles tendonitis of the right foot.  In his October VA Form 9, the Veteran contended that he received continuous treatment from service to present for his right Achilles.  

The impression in a November 2009 VA treatment note was of chronic Achilles tendonitis.  In this same note, the Veteran reported that he first injured this area while he was still in the service.  Similarly, an October 2009 VA treatment note recounts the Veteran report that his tendonitis problem began during service and was the reason he was discharged.  The Board notes that, pursuant to the July 2014 remand the RO attempted to obtain the Veteran's VA treatment records from 1974 to the present.  As noted above, a response was received in October 2014 from the Veterans Health Care System of the Ozarks noting that the Veteran's records at this facility only go back to 2006.  

The Veteran received a VA examination for his feet in July 2010, at which time a diagnosis of Achilles tendonitis of the right foot was noted, thus satisfying the present disability element.  Likewise, the Veteran's service treatment records reflect complaints of pain in his right foot and ankle, thus satisfying the in-service incurrence element of service connection.  The sole remaining issue is whether there is a causal relationship between the present tendonitis and the pain noted in service.

As noted above, the Veteran received a VA examination for his foot condition in July 2010.  The examiner related that the Veteran's claim was that the drilling on concrete during service caused the present tendonitis, and noted the Veteran's report of its onset being in 1974.  The examiner opined that it was less likely than not that the present tendonitis was caused by or the result of the Veteran's service.  The rationale provided was that the Veteran's age and activity currently cause his foot tendonitis.  Additionally, the examiner noted that the Veteran's mild varicose veins can also cause some of his right foot pains.  The Board notes that at the time the examination occurred, the examiner did not have the Veteran's claim's file.  However, as noted in a July 2010 addendum, after examining the claim's file of the Veteran, the VA examiner did not change the opinion.

The Board solicited an additional expert medical opinion as to whether the Veteran's right Achilles tendonitis was related to service.  The opinion was obtained in May 2016 from an orthopedic surgeon.  This specialist noted the Veteran's in-service complaints of pain in the right Achilles.  The specialist opined that the present symptoms the Veteran complains of "are not related to his active service that ended in 1974."  The expert noted that the fact that there was a 35-year gap between the symptoms complained of in service and the complaints noted in November 2009 VA treatment is good evidence that they are "separate incidents."  The examiner explained that there was no evidence the Veteran complained of heel pain during the 35-year timeframe.  

The expert further noted that pain in the Achilles areas was quite common in young, active individuals particularly in military service.  The expert explained the symptoms usually respond well to treatment and rarely cause long-term symptoms.  Further, the expert noted pain in the Achilles tendon is also common in older people who are active, and that the recurrence of symptoms 35 years later was not unusual, but did not suggest a causal relationship between the pain the Veteran initially complained of during service and his present symptoms.

The expert further opined that he saw no correlation between the Veteran's pes planus noted medical examination at entrance into service and his present complaints of right heel pain.  The specialist explained that pes planus is common in young adults and is not correlated with the development of Achilles tendon pain.  Concluding, the expert gave the opinion that it was less likely than not that the Veteran's current symptoms of heel pain were related to his active service.

The Board finds that service connection for the Veteran's right Achilles tendonitis is not warranted.  This is so because the preponderance of the evidence weighs against the Veteran's claim.  The Board acknowledges that the Veteran stated that the pain he experiences presently started while he was in service.  Nonetheless, the July 2010 VA examiner noted the Veteran's contention that the pain began in 1974, yet still opined that the current disability was less likely than not related to the Veteran's complaints during his period of service.  That examiner was of the opinion that the Veteran's age and activity were the cause of his present tendonitis.  

Similarly, the May 2016 expert medical opinion further supports that service connection is not warranted here.  Of particular note is the specialist's explanation that pain in the Achilles region is quite common in young individuals in military service.  Indeed, the expert noted that such symptoms "rarely cause long-term symptoms."  Additionally, the expert highlighted that the simple recurrence of pain in the region of the Veteran's right foot some 35 years later is not by itself unusual or suggesting of a causal relationship to earlier pain in the same area of the foot.  Weighing the opinions of the examiners against the lay statements of the Veteran, and considering the totality of the evidence of record, the Board finds that the preponderance of the evidence presented weighs against a finding of service connection for the Veteran's right Achilles tendonitis.  As such, the benefit of the doubt doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection is not warranted.


ORDER

Service connection for Achilles tendonitis of the right foot is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


